Senior Judge BLOMMERS
(concurring in part, dissenting in part):
I would affirm the findings of guilty of Additional Charge II and its specification (conspiracy to commit perjury) and the approved sentence. I do not believe the military judge committed error by admitting, as a public record under Mil.R.Evid. 803(6), Captain W’s “statement” about the conspiracy made during a prior trial. To label the transcript thereof inadmissible because its content amounts to an “offer of proof” by counsel cuts too fine a line in my judgment. Under the particular facts of this case, I do not believe our prior decision in United States v. Eastman, 20 M.J. 948 (A.F.C.M.R.1985), should be controlling.
Captain W was reporting first-hand knowledge of an inculpatory statement made to her by the appellant. It was not hearsay because it constitutes evidence of “a statement by a co-conspirator of a party during the course and in furtherance of the conspiracy.” Mil.R.Evid. 801(d)(2)(E).1 Further, as an attorney and officer of the court, Captain W had at the time an ethical *736obligation to disclose this information. United States v. Rhea, 29 M.J. 991 (A.F.C.M.R.1990); ABA Model Code of Professional Responsibility, Disciplinary Rule 7-102 (1980). But see Air Force Rules of Professional Responsibility, Rule 1.6(b)(1) (1989), adopted some six months after the trial of this case. Even if considered hearsay, Captain W’s statement certainly has the requisite indicia of reliability to overcome any hearsay objection. If the appellant had any question about the accuracy or credibility of Captain W’s statement, she could have requested that she be called as a witness. Mil.R.Evid. 806. No such request was made. Thus, any confrontation issue has been waived for the purposes of appellate review. R.C.M. 801(g); Mil.R. Evid. 103(a)(1). I also note that Captain W’s statement was corroborated by the one of the co-conspirators, Airman Rosato, who testified at the appellant’s trial.
I agree with appellate government counsel, who posit in their brief:
... the statement by Captain [W] that appellant had recited a certain fact scenario to her was admissible as just that. Said in any other forum, or as appellant herself pointed out, if counsel had appeared at trial and again recited what appellant told her, this would not be an issue. Why should where the statement was made, in and of itself, make the statement inadmissible?
Military Rule of Evidence 102 provides: “These rules shall be construed to secure fairness in administration, elimination of unjustifiable expense and delay, and promotion of growth and development of the law of evidence to the end that the truth may be ascertained and proceedings justly determined.” (Emphasis added.) The principles enunciated in this rule were met in the instant case.2

. See our recent discussion of co-conspirator statements in United States v. Marshall, 31 M.J. 712 (A.F.C.M.R.1990). The concerns expressed therein in my concurring opinion are not applicable under the facts of this case. I also find that the appellant’s revealing of the plan to Captain W, who was representing one of the individual’s who would presumably benefit from it, constitutes an overt act sufficient to prove up the offense. Kaplan v. United States, 7 F.2d 594 (2d Cir.1925), cert. denied, 269 U.S. 582, 40 S.Ct. 107, 70 L.Ed. 423 (1925); MCM, Part IV, para. 5c(4).


. Senior Judge Blommers took final action on this case prior to his reassignment.